DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,610,250. Although the claims at issue are not identical, they are not patentably distinct from each other because all the limitations of the present claims are anticipated by the claims of the ‘250 patent. The ‘250 patent recites all the limitations of a hub/ coupler/ connector that attaches a shaft assembly to a handle with a driver, such that cut tissue is directed externally of the handle.  The “coupler” in claim 1 of ‘166 corresponds with the hub of claims 1-9 and connector of claims 17-20 of this application.  The ‘166 claims recite additional limitations not recited in the present claims, such as an “inner hub” and “outer hub”.  The ‘166 claims are therefore narrower and anticipate all the limitations of the present claims. 
Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 9,186,166 (Thistle). Although the claims at issue are not identical, they are not patentably distinct from each other because all of the claimed elements in this application are anticipated by the claims of the ‘166 patent.  The ‘166 patent recites all the limitations of a hub/ coupler/ connector that attaches a shaft assembly to a handle with a driver, such that cut tissue is directed externally of the handle.  The “coupler” in claim 1and “connector” of claim 10 of ‘250 corresponds with the hub of claims 1-9 and connector of claims 17-20 of this application.  The ‘250 claims recite additional limitations not recited in the present claims, such as an “inner hub” and “outer hub”.  The ‘250 claims are therefore narrower and anticipate all the limitations of the present claims. 

Claim Objections
Claim 17 is objected to because of the following informalities:  the claim uses the same terminology “drive feature” to describe two different features, which causes confusion.  Examiner recommends using additional words to distinguish between the two different drive features, such as “proximal drive feature.” Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 1-11, 14-17, 19 and 20 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by US Patent App. Pub. No. 2008/0243029 (Howard et al.), as evidenced by US Patent No. 5,871,493 (Sjostrom et al.).
Howard discloses an arthroscopic tissue shaver that comprises a handle (20), a shaft assembly (10) with an outer shaft (12) and a rotatable inner shaft (14) (paragraph 83), and a hub (22) operably connected between the handle and shaft assembly.   The outer shaft (12) has an “outer cutting tip” that comprises a distal opening (15) and the inner shaft (14) has an inner cutting tip [0024; 0083] (since the opening of the outer shaft is the location at which tissue is cut, and thus cooperates in cutting tissue, it is considered to meet the term “cutting tip”).  
The hub (22) releasably mates with the handle (20), as explained in more detail in US Patent No. 5,871,493 (Sjostrom et al.; incorporated by reference in paragraph 83).  Sjostrom discloses a handle (105) with a cylindrical bore (110) in which a motor (120) and drive shaft (115) are received (column 5, lines 23-35; Figures 1-2).  The shaft assembly (370) is attached to a hub (320), which is configured to be releasably mate with the handle (105) (see column 9, line 26 to column 10).  The hub (320) disclosed by Sjostrom includes a driver mating feature in the form of an extension (355) on the proximal end of the hub that mates with the drive shaft (115) within the housing (Sjostrom Figures 7A, 7B; column 10, lines 58-67).  This coupling enables the driver to rotate the inner shaft while enabling easy engagement/disengagement of the hub from the handle (column 11, lines 25-38).  The hub (22) of Howard attaches to the prior art handle of Sjostrom, and performs the function of preventing fluid from flowing out of the inner lumen of the inner shaft and into the internal passageway of the handle.  
Regarding claims 2 and 7: the hub (22) has an exit port (24) that extends transverse to the longitudinal axis of the shafts (indicated at call-out number L in Figure 5; [0089-0090]).
Regarding claims 3 and 9:  the hub (22) of Howard comprises a driver mating feature for releasably coupling to the driver in the handle (20) of Sjostrom.  The hub (320) disclosed by Sjostrom includes a driver mating feature in the form of an extension (355) on the proximal end of the hub that mates with the drive shaft (115) within the housing (Sjostrom Figures 7A, 7B; column 10, lines 58-67).  This coupling enables the driver to rotate the inner shaft while enabling easy engagement/disengagement of the hub from the handle (column 11, lines 25-38).  See below corresponding structure in Howard: 

    PNG
    media_image1.png
    534
    766
    media_image1.png
    Greyscale

Regarding claim 4: the device comprises a handle mating feature that releasably mates with the hub (22) and handle (20), as explained in more detail in US Patent No. 5,871,493 (Sjostrom et al.; incorporated by reference in [0083].)   Sjostrom discloses the hub (320) is releasably coupled with the handle (105) (see column 9, line 26 to column 10).  
Regarding claims 5 and 6: the inner shaft has a port (45) that allows fluid to flow into the exit port (24) ([0089-0090]).  The port (45) is distal to the driver mating feature.  
Regarding claim 8: the proximal end of the inner shaft (14) is mated to a distal end of the hub (22) (especially Figure 5).  The phrase “proximal end” is given its broadest reasonable interpretation to encompass a segment of length that extends over a proximal section of the inner shaft (14).   Therefore, the proximal portion of the inner shaft overlaps with a distal portion of the hub.
Regarding claim 10:  The hub (22) discussed above meets the requirement of “coupler” in this claim.  
Regarding claim 11:  the hub (22) of Howard comprises a driver mating feature for releasably coupling to the driver in the handle (20) of Sjostrom.  The hub (320) disclosed by Sjostrom includes a driver mating feature in the form of an extension (355) on the proximal end of the hub that mates with the drive shaft (115) within the housing (Sjostrom Figures 7A, 7B; column 10, lines 58-67).  This coupling enables the driver to rotate the inner shaft while enabling easy engagement/disengagement of the hub from the handle (column 11, lines 25-38).  The phrase “proximal end” is given its broadest reasonable interpretation to encompass a segment of length that extends over a proximal section of the inner shaft (14).   Therefore, the proximal portion of the inner shaft overlaps with a distal portion of the coupler: 

    PNG
    media_image2.png
    648
    766
    media_image2.png
    Greyscale

Regarding claims 15 and 16: The inner lumen of the hub (which surrounds the inner and outer shafts (12 and 14) has a first end (at callout 41 above) in communication with the inner lumen of the inner shaft and a second end in communication with the exit port (45) /24).   This inner lumen terminates at a location distal of a proximal end of the coupler (the coupler defined by the driver mating feature circled above). 
Regarding claim 17:  see “driver mating feature” circled below for a portion of the connector (22) housing that couples with a driver in the handle (20).  The inner shaft has a proximal end coupled with a “distal end” of the housing.  An entry port (41) at a distal end of the housing receives fluid from the inner shaft (14) and an exit port (24) in the sidewall at a location distal to the proximal end of the housing directs fluid away from the handle (20) ([0089-0090]).

    PNG
    media_image3.png
    532
    778
    media_image3.png
    Greyscale

Regarding claim 19: it is clearly seen that the proximal end of the inner shaft (14) is sealed such that liquid is preventing from contacting the handle (20).  
Regarding claim 20: the lumen of the connector is substantially L-shaped (one portion along the axis L and another portion extending through the port 29).  






Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 12-13 and 18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent App. Pub. No. 2008/0243029 (Howard et al.), as evidenced by US Patent No. 5,871,493 (Sjostrom et al.), in view of US Patent No. 5,529,580 (Kusonoki et al.).
Howard discloses the hub (22) is configured to releasably mate with the handle (20), as explained in more detail in US Patent No. 5,871,493 (Sjostrom et al.; incorporated by reference in paragraph 83). The shaft assembly (370) is attached to a hub (320), which is configured to be releasably mate with the handle (105) (see column 9, line 26 to column 10).  This meets the broad requirement of a first mating feature at a proximal end of the connector housing of claim 18.  
Howard fails to disclose the inner and outer shafts (12 and 14) are releasably coupled to the hub.  Kusonoki discloses another surgical cutting instrument having an outer shaft (4) and a rotatable inner shaft (6).  Kusonoki teaches that a variety of outer tubes with varying curvatures may be provided in an assembly so that the operator may select the most appropriate shape of the outer shaft for a particular procedure (column 5, lines 48-60; column 6, lines 36-44).  Kusonoki also teaches that both the outer shaft (95) and inner shaft (99) of a tissue cutting instrument should be removably coupled with the hub of the instrument handle so that the tissue deposited within the tool can be easily washed (column 9, lines 39-54).   One of ordinary skill in the art at the time the invention was made would have found it obvious to configure the inner and outer shafts of Howard to be releasably coupled to the hub, as taught by Kusonoki, in order to provide the ability to thoroughly clean and remove tissue from the tool.   The modification also provides the benefit taught by Kusonoki of interchangeability of the outer shaft to select the best shape for a particular procedure.   Further, it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art (Nerwin v. Elichman, 168 USPQ 177, 179). 
Regarding claims 13 and 18, the term “press-fit” is significantly broad to encompass the coupling structure taught by Kusonoki in Figure 12, wherein the outer shaft (95) is press-fit with coupler (outer tube fixing member 101 is pressed with the body cover 100 by fixing ring 101a; column 9, lines 28-43).  Kusonoki further teaches various forms of a press-fit coupler for section of an outer tube (Figures 15-16), and it would have been obvious to one of ordinary skill in the art to adapt this type of coupling structure for detachably coupling the outer shaft to the hub of the modified Howard device, as the modification merely involves a substitution of one known coupling structure for another that obtains a predictable result of detachably connecting a tubular member of a surgical instrument.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 5,456,689 discloses a medical instrument having a hub (64) that is in fluid connection with the proximal end of a shaft (see opening 128 at proximal end of shaft 30) that receives tissue cut at the distal end of the shaft and directs the fluid away from the handle through an exit port (65).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH WEBB ALEMAN whose telephone number is (571)272-5749. The examiner can normally be reached M-Thurs 8am-2pm.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571) 272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SARAH W ALEMAN/Primary Examiner, Art Unit 3771